RECORD IMPOUNDED

                               NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5338-17T2
                                                                    A-5553-17T2

IN THE MATTER OF THE
COMMITMENT OF A.B.
__________________________

IN THE MATTER OF THE
COMMITMENT OF C.Y.
__________________________

                   Submitted May 21, 2019 – Decided June 19, 2019

                   Before Judges Fisher and Suter.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Camden County, Docket No. CASC-656-18;
                   and Gloucester County, Docket No. GLCC-356-18.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellants A.B. and C.Y. (Lorraine Hunter Hoilien,
                   Deputy Public Defender, on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent New Jersey Department of Human Services,
                   Division of Mental Health and Addiction Services
                   (Melissa H. Raska, Assistant Attorney General, of
                   counsel; Patrick Jhoo, Deputy Attorney General, on the
                   brief, in Docket No. A-5338-171).

1
    No brief was filed on the State's behalf in A-5553-17.
PER CURIAM

      These two appeals, which we consolidate for resolution by way of a single

opinion, are similar to each other and similar to others recently decided. See In

re Commitment of C.M., __ N.J. Super. __ (App. Div. 2019).

      Briefly, A.B. was brought to Cooper Hospital in Camden on May 12,

2018. He was screened and involuntarily kept in the hospital until evaluated by

a psychiatrist on May 16, 2018; a temporary commitment order was entered the

following day. A.B.'s attorney moved to vacate the temporary order on June 5,

2018, arguing the temporary commitment order was entered beyond the time

permitted by law. A.B. was discharged the day after the motion was filed, so

the State argued in response that the motion had been rendered moot. The judge

agreed; he did not reach the merits and instead denied A.B.'s motion as moot.

      C.Y. was brought to an emergency room on June 8, 2018, and then

screened but held involuntarily until evaluated. The first psychiatrist evaluated

C.Y. on June 12, 2018, and a second two days later. A temporary order of

commitment was entered on June 14, 2018. C.Y. was discharged on June 20,

and a motion was filed on C.Y.'s behalf a few days later. That motion was denied

as moot.




                                                                         A-5338-17T2
                                       2
      In appealing, A.B. and C.Y. present the same arguments we considered in

C.M. We need not repeat what we said on that earlier occasion. The orders

under review here are vacated and the matters remanded. As in C.M., we retain

jurisdiction "to consider – on an expedited basis – any appeal that may be filed

by an aggrieved party following the trial court's entry of orders that finally

dispose of appellants' motions to vacate on their merits." __ N.J. Super. at __

(slip op. at 9).

      Vacated and remanded.




                                                                        A-5338-17T2
                                       3